SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

612
CAF 10-02472
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF LOUIS JACKSON, II,
PETITIONER-APPELLANT,

                      V                                             ORDER

DEBBRA BEACH, RESPONDENT-RESPONDENT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR PETITIONER-APPELLANT.

RICHARD L. SOTIR, JR., ATTORNEY FOR THE CHILD, JAMESTOWN, FOR MARCEL
J.


     Appeal from an order of the Family Court, Chautauqua County
(Stephen W. Cass, A.J.), entered October 13, 2010 in a proceeding
pursuant to Family Court Act article 6. The order denied the
violation petitions and modification petitions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court